DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 8-9, 11, 13, 16-17 and 19 have been considered but are moot because of the new ground of rejection under 103 in view of Wang and Weisenberg. The examiner notes that the amendments filed 09/16/2022 have narrowed the scope of the claim to the language “contact” data instead of the previously claimed “content” data. Thus, the new prior art is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-9, 11, 13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PG Pub 20180373961) in view of Weisenberg (US PG Pub 20200004815).

	As per claims 1, 9 and 17, Wang discloses:
	A computer-implemented method, non-transitory machine-readable medium and system, of updating data entries of a database system, comprising: 	a processor (Wang; p. 0012 - Hypervisors 130-140 are virtualization software that abstract processor, memory, storage, and/or networking resources (not shown) into multiple virtual machines (e.g., VMs 125a-125n) that can run side-by-side on the same host machines 150-155; see also p. 0052); and 	a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Wang; p. 0012 - Hypervisors 130-140 are virtualization software that abstract processor, memory, storage, and/or networking resources (not shown) into multiple virtual machines (e.g., VMs 125a-125n) that can run side-by-side on the same host machines 150-155; see also p. 0052), the operations including 	receiving, at a cloud server, an image from a mobile device over a network, wherein the image was taken using a camera of the mobile device capturing an exterior surface of a physical medium (Wang; Fig. 1; p. 0011-0016 - Illustratively, management plane 105 includes a topology importer module 107. Although shown as part of management plane 105, it should be understood that topology importer 107 may be implemented differently in alternative embodiments, e.g., as an application running elsewhere in the data center, as a mobile device application that generates output consumed by management plane 105, etc. Topology importer 107 is configured to process received images of topologies, also referred to herein as importing the topologies. The received images may include, e.g., images of graphical topologies captured via a camera of a mobile device 160 and transmitted to topology importer 107 over network 170, scanned images, other computer based images, and the like; also see Fig. 5, item 510 and p. 0037); 		applying one or more neural network models to the image to recognize, extract, and categorize content data representing content information printed on the exterior surface of the physical medium according to a predetermined category list (Wang; Fig. 5, item 520; p. 0038 - At step 520, topology importer 107 classifies objects in the received image and determines locations of the same using machine learning model(s). As described, one or more machine learning models, such as a convolutional neural network, a region proposal network, and/or a deformable parts model, may be trained to classify and localize components and properties, as well as characters, using training data that includes sets of images depicting the components, properties, and characters; also see p. 0016); and 	in response to a confirmation received from the mobile application of the mobile device, updating one or more data entries of a database hosted by a database management system based on the content data, without requiring the user to separately access the database for updating the one or more data entries (Wang; p. 0042 - Displaying such a UI permits a user to confirm that the automatically identified topology is in fact what was drawn and to permit the user to make any desired changes to the topology, such as modifications or corrections to the topology. As described, such user feedback may also be used along with the graphical topology to re-train (e.g., through reinforcement learning) (updating the one or more data entries) and thereby improve the machine learning model(s) used to classify objects and identify their locations; also see p. 0035).	Wang, however, fails to disclose that the content data is contact data and transmitting the contact data to the mobile device over the network to be displayed by a mobile application running on the mobile device for editing and confirmation by a user.
	Weisenberg does teach that the content data is contact data (Weisenberg; p. 0042 -  if the object is a business card, and the computing device 105 or server 110 may add the information contained in the business card to a user's contact list by auto-populating information from the business card into a corresponding field (e.g., company name, person's name, email address, etc.)) and transmitting the contact data to the mobile device over the network to be displayed by a mobile application running on the mobile device for editing and confirmation by a user (Weisenberg; p. 0024 -  In some configurations, a system 100 can be fully contained in a single device 105 or on the server 110. One or more of the operations disclosed herein can be performed on any of the computing device 105 or the server 110. For example, a computing device 105 such as a smartphone may provide an image, and perform entity recognition. Subsequently, one or more portions of the image corresponding to one or more entities may be sent to the server 110 for additional analysis (e.g., OCR and/or object recognition); also see p. 0028; p. 0042 -  if the object is a business card, and the computing device 105 (server sends back the contact information to the computing device) or server 110 may add the information contained in the business card to a user's contact list by auto-populating information from the business card into a corresponding field (e.g., company name, person's name, email address, etc.)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, non-transitory machine-readable medium and system of Wang to include that the content data is contact data and transmitting the contact data to the mobile device over the network to be displayed by a mobile application running on the mobile device for editing and confirmation by a user, as taught by Weisenberg, because it is undesirable in devices with limited battery and/or processing power such as mobile phones, tablets, or laptop computers, where performing image processing can be slow or so intensive that it drains the device's battery (Weisenberg; p. 0004).

	As per claims 3, 11 and 19, Wang in view of Weisenberg discloses:	The method, non-transitory machine-readable medium and system of claims 1, 9 and 17, wherein the confirmation received from the mobile application includes modified contact data modified by the user in response to the transmitted contact data, and wherein the one or more data entries are updated based on the modified contact data (Wang; p. 0042 - Displaying such a UI permits a user to confirm that the automatically identified topology is in fact what was drawn and to permit the user to make any desired changes to the topology, such as modifications or corrections to the topology. As described, such user feedback may also be used along with the graphical topology to re-train (e.g., through reinforcement learning) (updating the one or more data entries) and thereby improve the machine learning model(s) used to classify objects and identify their locations; also see p. 0035).

	As per claims 5 and 13, Wang in view of Weisenberg discloses:
	The method and non-transitory machine-readable medium of claims 1 and 9, wherein applying one or more neural network models to the image to recognize, extract, and categorize contact data comprises: extracting a set of features from the image; performing an image recognition process on the set of features to recognize a layout of the image (Wang; Fig. 5, items 520-550; p. 0038-0041 – classify objects in received image and determine locations of the same using machine learning model(s)); performing a natural language process (NLP) on the set of features to recognize and extract text information from the image, wherein the contact data includes at least the text information (Wang; p. 0026-0027 - text with known meanings can be used, alone or in conjunction with other detections made by the machine learning model, to identify components and properties in graphical topologies, among other things).

	As per claims 8 and 16, Wang in view of Weisenberg discloses:
	The method of claim 1, wherein the one or more neural network models are deployed on a machine learning server in the cloud server (Wang; Fig. 1; p. 0011-0016 - Illustratively, management plane 105 includes a topology importer module 107. Although shown as part of management plane 105, it should be understood that topology importer 107 may be implemented differently in alternative embodiments, e.g., as an application running elsewhere in the data center, as a mobile device application that generates output consumed by management plane 105, etc. Topology importer 107 is configured to process received images of topologies, also referred to herein as importing the topologies. The received images may include, e.g., images of graphical topologies captured via a camera of a mobile device 160 and transmitted to topology importer 107 over network 170, scanned images, other computer based images, and the like; also see Fig. 5, item 510 and p. 0037).

Claims 2, 4, 6, 10, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Weisenberg and further in view of King (US PG Pub 20060029296).

	As per claims 2, 10 and 18, Wang discloses:	The method, non-transitory machine-readable medium and system of claims 1, 9 and 17, upon which claims 2, 10 and 18 depend.	Wang, however, fails to disclose wherein the physical medium comprises a contact information card, and wherein the contact data includes contact information of another user associated with the contact information card.	King does teach wherein the physical medium comprises a contact information card, and wherein the contact data includes contact information of another user associated with the contact information card (King; p. 0520 - The system can be used to automatically populate electronic address books or other contact lists from paper documents. For example, upon receiving a new acquaintance's business card, a user can capture an image of the card with his/her cellular phone. The system will locate an electronic copy of the card, which can be used to update the cellular phone's onboard address book with the new acquaintance's contact information).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, non-transitory machine-readable medium and system, to include wherein the physical medium comprises a contact information card, and wherein the contact data includes contact information of another user associated with the contact information card, as taught by King, in order to combine the benefits of both paper documents and electronic documents by providing an effective way to digitize paper documents, because paper documents are easier to duplicate, transmit, search and edit (King; p. 0005-0006).

	As per claims 4, 12 and 20, Wang discloses:	The method, non-transitory machine-readable medium and system of claims 1, 9 and 17, upon which claims 4, 12 and 20 depend.	Wang, however, fails to disclose wherein updating one or more data entries of a database comprises: accessing the database and authenticating the user based on a device identifier (ID) of the mobile device; in response to successfully authenticating the user, identifying the one or more data entries based on a category associated with the contact data categorized according to the predetermined category list; and modifying one or more fields of the identified data entries based on the contact data.	King does teach wherein updating one or more data entries of a database comprises: accessing the database and authenticating the user based on a device identifier (ID) of the mobile device (King; p. 0099 - The identity of the user may be determined from a unique identifier associated with a capturing device, and/or biometric or other supplemental information (speech patterns, fingerprints, etc.)); in response to successfully authenticating the user, identifying the one or more data entries based on a category associated with the contact data categorized according to the predetermined category list; and modifying one or more fields of the identified data entries based on the contact data(King; p. 0520 - The system can be used to automatically populate electronic address books or other contact lists from paper documents. For example, upon receiving a new acquaintance's business card, a user can capture an image of the card with his/her cellular phone. The system will locate an electronic copy of the card, which can be used to update the cellular phone's onboard address book with the new acquaintance's contact information).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, non-transitory machine-readable medium and system, to include wherein updating one or more data entries of a database comprises: accessing the database and authenticating the user based on a device identifier (ID) of the mobile device; in response to successfully authenticating the user, identifying the one or more data entries based on a category associated with the contact data categorized according to the predetermined category list; and modifying one or more fields of the identified data entries based on the contact data, as taught by King, in order to combine the benefits of both paper documents and electronic documents by providing an effective way to digitize paper documents, because paper documents are easier to duplicate, transmit, search and edit (King; p. 0005-0006).
	
	As per claims 6 and 14, Wang discloses:
	The method and non-transitory machine-readable medium of claims 1 and 9, upon which claims 6 and 14 depend.	Wang, however, fails to disclose wherein the category list includes a name, an address, one or more Atty. Docket No.: 210139.0017.2 (P014) 42phone numbers, a web address, an email address, a tagline or description of service, and QR code.	King does teach wherein the category list includes a name, an address, one or more Atty. Docket No.: 210139.0017.2 (P014) 42phone numbers, a web address, an email address, a tagline or description of service, and QR code (King; p. 0520 - The system can be used to automatically populate electronic address books or other contact lists from paper documents. For example, upon receiving a new acquaintance's business card, a user can capture an image of the card with his/her cellular phone. The system will locate an electronic copy of the card, which can be used to update the cellular phone's onboard address book with the new acquaintance's contact information).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method and non-transitory machine-readable medium, to include wherein the category list includes a name, an address, one or more Atty. Docket No.: 210139.0017.2 (P014) 42phone numbers, a web address, an email address, a tagline or description of service, and QR code, as taught by King, in order to combine the benefits of both paper documents and electronic documents by providing an effective way to digitize paper documents, because paper documents are easier to duplicate, transmit, search and edit (King; p. 0005-0006).

	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Weisenberg and further in view of Abedini (US PG Pub 20200327351).

	As per claims 7 and 15, Wang discloses:
	The method and non-transitory machine-readable medium of claims 1 and 9, upon which claims 7 and 15 depend.	Although Wang does teach the use of one or more machine learning models, such as a convolutional neural network, a region proposal network, and/or a deformable parts model (Wang; p. 0038), Wang, fails to explicitly disclose wherein the one or more neural network models include a convolutional neural network (CNN) and a short-term memory (LSTM) network; wherein the one or more neural networks are trained using Word2Vec training data to recognize characters in the image and construct appropriate words using natural language processing; wherein the one or more neural network models are further trained to match the extracted contact information to one or more categories of the category list.	Abedini does teach wherein the one or more neural network models include a convolutional neural network (CNN) and a short-term memory (LSTM) network (Abedini; p. 0028 - LSTM-A 114 utilizes a convolution neural network (CNN) to perform character recognition 116 followed by word recognition 118. Upon completing word recognition, for additional verification and confirmation, an LSTM-B 122 (e.g., a multi-directional LSTM-B) is utilized to perform context analysis 124 to remove errors based analyzing previous vectors and new vectors); wherein the neural networks are trained using Word2Vec training data to recognize characters in the image and construct appropriate words using natural language processing (Abedini; p. 0026 - The proposed word is then converted to vector using standard techniques, for example “word2vec.” In parallel, visual contact is converted to feature vector(s)); wherein the one or more neural network models are further trained to match the extracted contact information to one or more categories of the category list (Abedini; p. 0028 - In some embodiments, context analysis 124 is a method of comparing a word, a paragraph, an image in context of other words, paragraphs or images. In some embodiments, a word generated by the CNN is analyzed against an image contained in the scanned document. In some embodiments, the type of a document us considered for correcting or verifying accuracy of the proposed word. If the word is associated with other images, there is higher probability that the generated word is correct. For example, if a generated word is “ignitor” from a hand-written portion of the scanned document and image(s) contained in the document are of fire, it is more likely that the generated word is “ignitor.”).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method and non-transitory machine-readable medium, to include wherein the one or more neural network models include a convolutional neural network (CNN) and a short-term memory (LSTM) network; wherein the neural networks are trained using Word2Vec training data to recognize characters in the image and construct appropriate words using natural language processing; wherein the one or more neural network models are further trained to match the extracted contact information to one or more categories of the category list, as taught by Abedini, in order to improve optical character recognition of handwritten images by including image analysis and deep learning (Abedini; p. 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	Sasgawa (US PG Pub 20180315190) discloses an image analysis method according one or more embodiments may analyze a form of a cell using a deep learning algorithm with a structure of a neural network. The image analysis method may include: generating data for analysis from an image for analysis in which an analysis target cell is captured; inputting the data for analysis into the deep learning algorithm; and generating data indicating a form of the analysis target cell using the deep learning algorithm (Sasgawa; Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658